Case 4:17-cv-12378-LVP-SDD ECF No. 188-5, PagelD.6140 Filed 07/06/21 Page1of5

EXHIBIT 4
Case 4:17-cv-12378-LVP-SDD ECF No. 188-5, PagelD.6141

 

48/2048 invoice

Nationwide Recovery
11785 Freud, Detroit Mi 48214
Phone: (313) 822-2220 | Fax : {313} 209-4294

Filed 07/06/21 Page 2of5

 

Osi2t-Page four2

Impound Invoice

Printed 1/18/2618

 

 

 

 

 

 

 

Released To EAGLE RECOVERY
Cail # 90008330 Reason for Impound STOLEN RECOVERY
Stock # 2297493 VIN Number 2C3CCAGGSFH831261
POLICE REPORT 8 19074-17 SJ Model 2015 Chrysler 300 (Biack}
Account . : JAYNE COUNTY SHERRIFS Drivable No
Date/Time Impounded: 12/42/2017 7:16 AM Keys No
Date/Time Released: 1/18/2018 1:29 PM Towed from 8156 Bryden St, Detroit, Mj 48204, USA
Days Held in Impound 38 days . Stored at INTAKE STAGING AREA
420 LYCASTE, DETROIT MI 48214
‘Towlng charges , Quanity Price Line Total
(Towing) Tow/Hock Fee a $225.00 $225.00 |v
{Towing) AdminFee L $75.00 $75.00
(Towing) RECOVERY i $175.00 $175.00 pe
(Towing) window wrap 1 §200,00 $200.00 |
{Towing} Gatefee  & 4 $100.00 ‘$io0.co |
(Towing) LOADER FEE i _ $150.00 $150.00 | ye
Storage charges Quantity Price Line Total
{Storage - Storage Fees} Impounds/Storage: Dally Impound Rate 38 $20.00 $760.00
Towing Subtotal $925.00
Storage - Storage Fees Subtotal $760.60
Subtotal $1,585.00
Taxes $6.00
Grand Total $1,685.00
‘Amount Due: $0.06 / Paid
os Check payment of $1,685.00 apalied

 

 

 

 

 

wh
a
2
2
a
a
é
eh
oa
a
uw
:|
om
tq
nm
s
Ou

ing this invoice, cleas

Rate: —iGe—

USDOT: 1865645

 

 

hitps: fapp.towbook.com/fimpounds/mpound.aspx7id=2297493

€ contact us at 343-822-2220,
iy

oa

 

1
Case 4:17-cv-12378-LVP-SDD ECF No. 188-5,

PagelD.6142 Filed 07/06/21 Page 3o0f5

 

 

 

 

 

 

case-44+-er-12378-LVP-SBDB—ECE-Ne-1+64-4-Pageib-5954—Fited 65/6512 Page 2 ur?
1/8/2048 Invoice
Nationwide Recovery Impound Invoice
1178S Freud, Detroit Mi48214 soil
a Printed 1/8/2028
Phone: (323) 822-2220 | Fax : (313) 209-4294 hiited B78
Released To EAGLE RECOVERY
Cal § 00008105 Reasanforimpound STOLEN RECOVERY ~
Stack # 2215663 VIN Number ICERR7LTSGS130280
POLICE REPDRT # 17396-17 £ Model 2016 Ram 1500 (Black}
Account WAYNE COUNTY SHERAIFS yf License Plate NONE.
Date/Time Impounded: 14/13/2047 2:07 PM rivable No
Date/Time Released: 1/8/2018 12:06 PM Keys No
Days Held in impound 57 days - Towed from 15459 Log Cabin St, Detroit, MI 48238, USA
Stored at : INTAKE STAGING AREA
420 LYCASTE, DETROIT MI 48214
Towing charges Quantity Price Line Total
(Towing) Tow/Haok Fee é 1 $225.00 $225.00 iw?
(Towing) Admin Fee # 1 $75.00 $75.00
(Towing) RECOVERY @ 1 $475.00 $175.00 ne
(Towing) window wrep © 1. $200.00 $200,00 jw
(Towing) Gate fee ¢ 1 $100.08 $100.00 | x”
{Towing} LOADER FEE 1 $150.00 $150.00 | yg”
Storage charges Quantity Price Line Total
(Storage - Storage Fees) Impounds/Storage: Dally Impound Rate 5? $20.60 $1,146.00
Towing Subtotal $925.00
Storaga tage Fees Subtotal $4,140.00
Subtota $2,065.00
Taxes $0.00
Grand Total $2,065.00
Amount Due: $0.00 / Paid
Check payment of $2,065.00 applied

 

 

 

 

Z -
Nationwide f annrécia Lk Caines: if you have
Signature: FES Peg

tips app.towbook.conVimpounds/lmpound.as px?id=2215663

any questions regarding this intoicespleasezontact us
Date: “3 ‘

me ata
at Si5-

-822-2220.

at
ac
a

USDOT: 1865645
Case 4:17-cv-12378-LVP-SDD ECF No. 188-5, PagelD.6143 Filed 07/06/21 Page 4of5

 

Case 4:17-cv-123 78-1 LVP-SDD ECF No. 184-5, Pagéeib 5955 Filed Ub/0s/21T Page 1 of 2

CONFIDENTIAL
Impound Invoice

 

Printed 2/28/2017

(3
neluased To 313 TOWING COPART
Inveice # S.E.A,T 317474 Reason for imecund STOLEN RECOVERY
Reference # CG085278 VIN Nuntser AC4RIFBG3GC317474
Stock # 1578265 Model 2016 Jeep Grand Cherokee {White}
Account SOUTH EAST AUTO THEFT (5S.2.AT)} Drivable No
Date/Time inpounded: 2/27/2017 11:04 AM Keys No
Date/Time Released: 2/28/2017 3:51 PM Towed from 18510 Prevost St, Detroit, Ml 48235, USA
Days Held in Impound 2 days Stored at OLD NATIONWIDE RECOVERY

 

 

 

 

 

420 LYCASTE , DETROIT Mi 48214

 

 

 

    

 

 

 

 

aie j

: $2500 =——s«$225,00 i
fal ee i $175.00 $175.00 |&
s penne andety wre it $200.00 $200.00 14
| fowl 1 $100.00 $100.00 |#
| 1 $100,00 $200,008 1°
|

| Towing Subtota $800.05
Storage = Storage F tota $40,00

f Subtote $849.00

| Taxes $0.06

2

:

|

i
Case 4:17-cv-12378-LVP-SDD ECF No. 188-5, PagelD.6144 Filed 07/06/21 Page5of5

 

 

“FHT US/05/Z1 “Page Z oT Z

 

Case Etre ts Tet

 

 

 

 

 

 

 

1124/2018 ey \ Invoice
Nationwide Recovery impound Invoice
11785 Freud, Detroit fil 48244 . ‘
Phone: {313} 822-2220 | Fax : (313} 209-4294 Printed 1/24/2038
Released To 323 TOWING COPART :
Cail # 00008529 Reason for!mpound STOLEN RECOVERY
Stock f 2390028 VIN Nomber 2C3CDXIGAIHI90024
POLICE REPORT #: SAT-E-18: Model 2018 Dodge Charger (Black) i
Account SOUTH EAST AUTO THEFT (S.E.AT) License Plate NONE (NO} |
Date/Time impounded: 1/16/2018 10:49 AM Drivable No
Date/Time Released: 1/24/2018 8:29 AM Keys No E
Days Held in Impound 9 days Towed from 15871 Chatham, Detroit, MI, United States A
. Stered at INTAKE STAGING AREA >
420 LYCASTE, DETROIT Mi 43214 i
Towing charges Quantity Price Lina Total i
- — & :
frowinal ase RECOVERY TOWING SEAT 1 $225,06 $225.00 |
(Towing) RECOVERY 1 $475.00 ga7s.00 |
(Towing) window wrap 1 §200.00 $200,060 <
(Towing) Gate fee 1 $100.00 $ico,c0 | # :
{Towing} LOADER FEE L $150.00 $150.00 f i
toraga charges Quantity Price Line Toval
(Storage - Storage Fees) impounds/Storage: Daily Impound Rate 8 $25.00 “$225.00
Towing Subtotal $850.00
Storage - Storage Fees Subtotal $225.c6 ;
Subtotal $1,075.00 |
Taxes ’ $0.0 :
Grand Total $4,075.00
Amount Due: $0.09 / Paid
Check payment of $1,075.00 applied

 

 

 

 

Nationwide Recovery apnreciates your business: if you have any questions regerdihg this inveice, please contact us at 313-822-2220.
Slenatura: Date:

hips:/app.towheok.comimpounds/imround aspx tid=2390028

 
